The plaintiffs’ motion for a review of the trial court’s denial of a stay of proceedings in the appeal from the Court of Common Pleas in Litchfield County is granted and the relief sought therein is denied by the court.
The plaintiffs’ motion for a stay of proceedings, filed September 21, 1977, in the appeal from the *774Court of Common Pleas in Litchfield County is dismissed by the court, there being yet no petition for certification before it.
Wesley W. Horton, in support of the motion.
David M. Cusick and Edward J. Quinlan, Jr., in opposition.
Submitted October 3
decided November 8, 1977